 84DECISIONSOF NATIONALLABOR RELATIONS BOARDOfalco Properties,Inc.;The Nautilus DevelopmentCorp.;and the Nautilus ManagementCo., alteregos and/or single employerandCarpenters'District Council of Greater St. Louis.Case 14-CA-1810915 August 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSUpon charges filed by Carpenters' District Coun-cil of Greater St. Louis (the Union) on 5 Septem-ber and on 7 October 1985,1 the General Counselof the National Labor Relations Board issued acomplaint and notice of hearing on 8 OctoberagainstOfalco Properties, Inc; the Nautilus Devel-opment Corp.; and the Nautilus Management Co.(the Respondent) alleging that it has violated Sec-tion 8(a)(5) and (1) of the National Labor RelationsAct by its failure to provide certain information totheUnion. By letter dated 25 October, the Re-spondent denied that it had failed to bargain ingood faith but did not deny that it had failed tosupply the requested information. The Respondentfurther denied certain factual allegations concern-ing the ownership of Ofalco and the two Nautilusentities and denied that the latter entities were adisguised continuance of the former. On 30 Octo-ber the General Counsel amended the complaint.On 1 November the Acting Regional Directorfor Region 14 of the Board approved a bilateral in-formal settlement agreement2 disposing of theUnion's charges. On 24 December, however, theRegional Director for Region 14 issued an ordervacating the settlement agreement due to the Re-spondent's failure to comply with its terms. Ac-cordingly, the General Counsel issued an amendedcomplaint on 24 December against the Respondentalleging that it has violated Section 8(a)(5) and (1)of the Act.3 Although properly served, the Re-spondent has failed to file an answer to this amend-ed complaint.On 7 January 1986, the General Counsel maileda letter to the Respondent advising that no answerhad been received, that the Respondent was re-quired to file an answer within 10 days of serviceof the amended complaint and notice of hearing,and that unless an answer was received by 10 Janu-ary 1986, the General Counsel would move forsummary judgment. On 9 January 1986, the Re-'All dates herein are 1985 unless otherwise dated2See National Labor Relations Board Statements of Procedure, Sec101 93This complaint raises the same substantive allegations as the 8 Octo-ber complaint and the 30 October amendmentspondent informed the General Counsel that itwould not file an answer to the amended com-plaint,which response the General Counsel memo-rialized by letter of that same date. On 30 January1986 the General Counsel filed a Motion for Sum-mary Judgment. On 28 February 1986 the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted. The Respondent didnot file a response to the notice.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, all of the allegations shall be deemed to beadmitted to be true and may be so found by theBoard. In the Motion for Summary Judgment theGeneral Counsel asserts that the Respondent hasfailed to file an answer to the 30 October amend-ment to the complaint or the 24 December amend-ed complaint and that the response to the originalcomplaint was deficient in that it did not specifical-ly admit, deny, or explain each of the facts allegedin the complaint. The General Counsel further al-leges that even assuming the 25 October letter con-stitutes an answer, it is also deficient under Section102.21 of the Board's Rules and Regulations as Re-spondent failed to serve a copy of the answer uponthe Charging Party. The General Counsel requeststhat the Board deem all allegations to be admittedtrue and enter an order providing for an appropri-ate remedy, without the holding of a hearing or thetaking of evidence in support of the allegations.The record shows that the Respondent did notfile an answer to the 24 December amended com-plaint.The record also shows, however, that theRespondent purported to file an answer to the 8October complaint. The record further shows thattheparties entered into an informal settlementagreement on Form NLRB-4775 which provides inpertinent part: "Approval of this Agreement by theRegionalDirector shall constitute withdrawal ofany complaint(s) and Notice of Hearing heretoforeissued in this case,as well as any answer(s) filed inresponse."(Emphasis added.) On 31 October theRespondent signed the settlement agreement,which was approved by the Acting Regional Di-rector on 1 November. We find that the Respond-ent's 25 October answer was withdrawn by the ex-281NLRB No. 16 OFALCO PROPERTIESplicit terms of the agreement.4We further con-clude that the 24 December order vacating the set-tlement agreement did not revive the original com-plaint and amendment nor the answer filed in re-sponse thereto. Accordingly, we conclude that the25Octoberanswer does not remain extant5 andtherefore does not preclude granting the GeneralCounsel's Motion for Summary Judgment.In the absence of good cause being shown forthe failure to file an answer, we grant the GeneralCounsel'sMotion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONOfalco, a Mississippi corporation with an officeand place of business in St.Louis,Missouri, is en-gaged in business as a residential construction con-tractor.Likewise,Nautilus Development and Nau-tilusManagement are Missouri corporations withofficesand places of business in St.Louis.Duringthe 12-month period ending 30 November, NautilusDevelopment, in the course and conduct of itsbusiness operations,purchased and received at itsSt.Louis,Missourifacilityproducts,goods, andmaterials valued in excess of $50,000 from otherenterprises locatedwithin the State of Missouri,each of which other enterprises had received thoseproducts, goods, and materials directly from pointsoutside the State of Missouri.At all times material,Ofalco,Nautilus Development,and Nautilus Man-agement have been affiliated business enterpriseswith common officers,ownership,directors,man-agement,and supervision;have formulated and ad-ministered a common labor policy affecting em-ployees of those enterprises;have shared commonpremises and facilities; have provided services forand made sales to each other; have had interrelatedoperations;have interchanged personnel with eachother; and have held themselves out to the publicas a single-integrated business enterprise.We findthat Ofalco Properties, Inc., Nautilus DevelopmentCorp.,and Nautilus Management Co. are alter egosand/or a single employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.4 In light of our finding on this issue,we need not pass on the asserteddeficiencies of content and service of the answer5 SeeOrangeData, Inc.,274 NLRB 1018 (1985)II.ALLEGED UNFAIR LABOR PRACTICES85A. BackgroundOn 1 Novemberthe Respondent executed a set-tlement agreementwith the Union, approved bythe Acting Regional Director,providing,inter alia,that the Respondent would provide the Union withcertain information regarding wage rates paid byits subcontractors.The Respondent failed to remitthis information and thereby breached the terms ofthe agreement.We find that the Regional Directorcorrectly vacated the settlement agreement on 24December.Henry I. Siegal Co.,143NLRB 386(1963),enfd.328 F.2d 25 (2d Cir. 1964).B. Refusal to Furnish InformationSince 1 May 1983,and at all times material, theUnion has been recognizedby theRespondent asthe exclusive collective-bargaining representativeof employees in the following appropriate unit:All carpenters and joiners employed at worklocationsin the city and county of St. Louisand the counties of St.Charles, Jefferson andFranklin,Missouri EXCLUDING office cleri-cal and professional employees, guards and su-pervisors as defined in the Act, and all otheremployees.At all times since 1 May 1983,the Union,by vir-ture of Section 9(a) of the Act, has been, and is,the exclusive representative of the unit employeesfor the purposes of collective bargaining with re-spect to rates of pay,wages, hours of employment,and other terms and conditions of employment.The Union's recognition has been embodied in acollective-bargaining agreement entered into withthe Respondent which was effective by its termsfor the period 1 May 1983 to 1 May 1986. Thisagreement contains a lawful subcontracting provi-sionset forth below, in pertinent part:Job LaborStandardsand Job SecuritySection 1.03. Security: To protect the employ-ment,the wage levels and the fringe benefitsof the employees covered hereunder, the Em-ployer agrees that he will not subcontract onsiteconstructionwork requiring labor forwork covered hereunder except to subcontrac-tors who agree with the Employer, in writing,to pay to, and provide for, their employees soengaged,wages and fringe benefits no lessthan those specified in this Agreement, includ-ing (a)straight time hourly wage rates; (b) pre-mium rates; (c) overtime rates; and (d) welfare,pension, or other fringe benefit contributions. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letters dated 14 and 26 August, the Union re-quested the Respondent to furnish certain informa-tion regarding the wage rate paid by the Respond-ent's subcontractors.The Respondent has failedand refused to furnish the information which isnecessary for, and relevant to, the Union's perform-ance of its function as the exclusive collective-bar-gainingrepresentative of the unit employees.CONCLUSIONS OF LAWOn the basis of the Respondent's refusal to fur-nish the Union with the requested information, wefind that the Respondent is and has beenengagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and(1) of the Act, we shall order theRespondent to cease and desist and to take affirma-tive action designed to effectuate the policies of theAct.ORDERThe National Labor Relations Board orders thatthe Respondent, Ofalco Properties, Inc.; the Nauti-lusDevelopment Corp.; and the Nautilus Manage-ment Co., St. Louis, Missouri, its officers, agents,successors, and assigns, shall1.Cease and desist from(a) Refusing to bargain collectively with Carpen-ters'District Council of Greater St. Louis by refus-ing to supply relevant information requested in itsletters dated 14 and 26 August 1985.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Upon request, furnish Carpenters' DistrictCouncil of Greater St. Louis with the informationrequested in its 14 and 26 August 1985 letters.(b)Post at its facility in St. Louis,Missouri,copies of the attached notice marked "Appendix."eCopies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Carpenter'sDistrict Council of Greater St. Louis by refusing tosupply it with requested information.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish the Union, as it re-quested in its 14 August and 26 August 1985 let-ters, the information that is relevant and necessaryto its role as the exclusive bargaining representativeof the employees in the bargaining unit.OFALCOPROPERTIES,INC.;THENAUTILUSDEVELOPMENTCORP.;AND THE NAUTILUS MANAGEMENTCo.